DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been amended as per Applicant’s amendment filed on October 12, 2021.  No claims have been canceled.  Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht (US 2015/0379970 A1, Published December 31, 2015).
As to claim 1, Albrecht discloses a display apparatus, comprising: 
a display panel configured to display an image based on input image data (Albrecht at Figs. 1-2, electronic display 12); 
a data driver configured to output a data voltage to the display panel (Albrecht at Figs. 2-3; ¶ [0036].  Albrecht does not expressly disclose a data driver.  However, based on the disclosures in Albrecht at Figs. 1-5 and ¶ [0036], [0072], Examiner takes an official notice that data drivers for display panels such as the LCD or OLED display panel in an Apple iPhone or a laptop computer are well-known in the art.  In view of the 
a driving controller (Albrecht at Fig. 5, timing controller 38; ¶ [0050]) comprising a frequency adjuster circuit configured to determine a driving frequency of the display panel (Albrecht at Fig. 8; ¶ [0071] discloses “Accordingly, in some embodiments, the timing controller 38 may determine the desired refresh rate (process block 77…. Additionally or alternatively, the desired refresh rate may be automatically determined by the computing device 10.”), and 
a dithering circuit configured to change a grayscale value of the input image data according to frames (Albrecht at Fig. 5, TCON Dithering Component 44; Fig. 8; ¶ [0073]), 
wherein the frequency adjuster circuit is configured to determine the driving frequency of the display panel (Albrecht at Fig. 8; ¶ [0071]) based on the input image data (Albrecht at Fig. 5; ¶ [0050]) and based on whether the dithering circuit is activated (Albrecht at Fig. 8; ¶ [0073] discloses “When the desired refresh rate is higher than the threshold refresh rate, the timing controller 38 may perform temporal dithering on received image data because flickering should not be visible (process block 83).”). 
As to claim 2, Albrecht discloses the display apparatus of claim 1, wherein the frequency adjuster circuit is disposed prior to the dithering circuit in the driving controller (Albrecht at Fig. 8, steps 79-81 occur prior to step 83). 
As to claim 16, Albrecht discloses a method of driving a display panel, comprising: 

changing a grayscale value of input image data input to the display panel according to frames using a dithering circuit (Albrecht at Fig. 5, TCON Dithering Component 44; Fig. 8; ¶ [0073]); and 
outputting a data voltage to the display panel (Albrecht at Figs. 2-3; ¶ [0036].  Albrecht does not expressly disclose a data driver.  However, based on the disclosures in Albrecht at Figs. 1-5 and ¶ [0036], [0072], Examiner takes an official notice that data drivers for display panels such as the LCD or OLED display panel in an Apple iPhone or a laptop computer are well-known in the art.  In view of the officially noticed facts, it would be obvious to a person of ordinary skill to provide such a data driver for the well-known purpose of forming an image that can be observed by a viewer) based on the driving frequency of the display panel (Albrecht at Figs. 5, 8; ¶ [0075]), 
wherein the frequency adjuster circuit is configured to determine the driving frequency of the display panel (Albrecht at Fig. 8; ¶ [0071]) based on the input image data and based on whether the dithering circuit is activated (Albrecht at Fig. 8; ¶ [0073] discloses “When the desired refresh rate is higher than the threshold refresh rate, the timing controller 38 may perform temporal dithering on received image data because flickering should not be visible (process block 83).”). 
As to claim 17, Albrecht disclose the method of claim 16, wherein the frequency adjuster circuit is disposed prior to the dithering circuit in a driving controller (Albrecht at Fig. 8, steps 79-81 occur prior to step 83). 
Claims 3, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht (US 2015/0379970 A1, Published December 31, 2015) in view of Lee (US 2015/0228216 A1, Published August 13, 2015).
As to claim 3, Albrecht discloses the display apparatus of claim 2, wherein the frequency adjuster circuit comprises: 
a dithering determiner circuit configured to determine whether the dithering circuit is activated (Albrecht at Fig. 8).
Albrecht does not disclose a still image determiner circuit configured to determine whether the input image data represent a still image or a video image; a flicker value storage configured to store a plurality of flicker values for a plurality of corresponding grayscale values of the input image data; and a driving frequency determiner circuit configured to determine the driving frequency of the display panel based on at least one of the flicker values and based on whether the dithering circuit is activated. 
However, Lee discloses a still image determiner circuit configured to determine whether the input image data represent a still image or a video image (Lee at Fig. 3, static image determining part 241); 
a flicker value storage configured to store a plurality of flicker values for a plurality of corresponding grayscale values of the input image data (Lee at Fig. 3, pixel and segment flicker determining parts 243, 244); and 

Albrecht discloses a base display device upon which the claimed invention is an improvement.  Lee discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Albrecht the teachings of Lee for the predictable result of providing a display apparatus capable of reducing power consumption and improving display quality (Lee at ¶ [0008]).
As to claim 11, Albrecht discloses the display apparatus of claim 2,… 
the frequency adjuster circuit comprises:  a dithering determiner circuit configured to determine whether the dithering circuit is activated (Albrecht at Fig. 8).
Albrecht does not disclose that the display panel comprises a plurality of segments.
Albrecht also does not disclose a still image determiner circuit configured to determine whether the input image data represent a still image or a video image; a flicker value storage configured to store a plurality of flicker values for the segments of the input image data; and a driving frequency determiner circuit configured to determine the driving frequency of the display panel based on at least one of the flicker values and based on whether the dithering circuit is activated. 
However, Lee does disclose that the display panel comprises a plurality of segments (Lee at Fig. 4).

a flicker value storage configured to store a plurality of flicker values for the segments of the input image data (Lee at Fig. 3, pixel and segment flicker determining parts 243, 244); and 
a driving frequency determiner circuit configured to determine the driving frequency of the display panel based on at least one of the flicker values and based on whether the dithering circuit is activated (Lee at Fig. 3, frame rate determining part 245). 
Albrecht discloses a base display device upon which the claimed invention is an improvement.  Lee discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Albrecht the teachings of Lee for the predictable result of providing a display apparatus capable of reducing power consumption and improving display quality (Lee at ¶ [0008]).
As to claim 18, Albrecht discloses the method of claim 17, wherein the frequency adjuster circuit comprises: a dithering determiner circuit configured to determine whether the dithering circuit is activated (Albrecht at Fig. 8).
Albrecht does not disclose a still image determiner circuit configured to determine whether the input image data represent a still image or a video image; a flicker value storage configured to store a plurality of flicker values for a plurality of corresponding grayscale values of the input image data; and a driving frequency determiner circuit 
However, Park does disclose a still image determiner circuit configured to determine whether the input image data represent a still image or a video image (Lee at Fig. 3, static image determining part 241); 
a flicker value storage configured to store a plurality of flicker values for a plurality of corresponding grayscale values of the input image data (Lee at Fig. 3, pixel and segment flicker determining parts 243, 244); and 
a driving frequency determiner circuit configured to determine the driving frequency of the display panel based on at least one of the flicker values and based on whether the dithering circuit is activated (Lee at Fig. 3, frame rate determining part 245). 
Albrecht discloses a base display device upon which the claimed invention is an improvement.  Lee discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Albrecht the teachings of Lee for the predictable result of providing a display apparatus capable of reducing power consumption and improving display quality (Lee at ¶ [0008]).
Claims 4, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht and Lee as applied to claims 3, 11, and 18 respectively above, and in further view of Kim (US 2015/0340014 A1, Published November 26, 2015).
As to claim 4, the combination of Albrecht and Lee discloses the display apparatus of claim 3.

However, Kim does disclose that when the dithering circuit is deactivated (Kim at Fig. 1, nowhere does Kim disclose dithering.  Therefore, dithering is ostensibly deactivated by absence), 
the frequency adjuster circuit is configured to determine the flicker values of respective pixels, and set a maximum driving frequency in which a flicker is not visible to a user as the driving frequency of the display panel based on the flicker values of the respective pixels (Kim at Fig. 2, 11, in particular; ¶ [0071]-[0073]).
The combination of Albrecht and Lee discloses a base display device upon which the claimed invention is an improvement.  Kim discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Kim to that of the combination of Albrecht and Lee for the predictable result of reducing manufacturing cost and reduction the power consumption (Kim at ¶ [0139]).
As to claim 12, the combination of Albrecht and Lee discloses the display apparatus of claim 11.
The combination does not disclose that when the dithering circuit is deactivated, the frequency adjuster circuit is configured to determine the flicker values of respective 
However, Kim does disclose that when the dithering circuit is deactivated (Kim at Fig. 1, nowhere does Kim disclose dithering.  Therefore, dithering is ostensibly deactivated by absence), 
the frequency adjuster circuit is configured to determine the flicker values of respective segments, and set a maximum driving frequency at which a flicker is not visible to a user as the driving frequency of the display panel based on the flicker values of the respective segments (Kim at Fig. 2, 11, in particular; ¶ [0071]-[0073]).
The combination of Albrecht and Lee discloses a base display device upon which the claimed invention is an improvement.  Kim discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Kim to that of the combination of Albrecht and Lee for the predictable result of reducing manufacturing cost and reduction the power consumption (Kim at ¶ [0139]).
As to claim 19, the combination of Albrecht and Lee discloses method of claim 18, wherein determining the driving frequency of the display panel comprises: determining the flicker values of respective pixels; and setting a maximum driving frequency at which a flicker is not visible to a user as the driving frequency of the display panel based on the flicker values of the respective pixels (Kim at Fig. 2, 11, in particular; ¶ [0071]-[0073]), when the dithering circuit is deactivated (Kim at Fig. 1, . 

Response to Arguments
Applicant's arguments filed with respect to claims 1-20 have been fully considered but they are not persuasive.
Applicant contends that claims 1 and 16 are patentable because the Albrecht reference does not teach the claimed aspects of:  “’wherein the frequency adjuster circuit is configured to determine the driving frequency of the display panel based on the input image data and based on whether the dithering circuit is activated’” (emphasis included) (Applicant’s Response (AR) at p. 11). 
Examiner respectfully disagrees because under the broadest reasonable interpretation (BRI) standard, ¶s [0050] and [0073] of Albrecht contemplate these claimed aspects as indicated above in the substantive rejection of the claims.  Indeed, ¶ [0050] recites “More specifically, the timing controller 38 may receive the image data from the source 36 and perform additional processing to further improve accuracy of the viewed image. For example, the timing controller 38 may perform additional dithering on the image data received. Accordingly, as depicted, the timing controller 38 includes a TCON dithering component 44. In some embodiments, the TCON dithering component 44 may perform spatial dithering, temporal dithering, spatio-temporal dithering, error-diffusion dithering, or the like.”  Similarly, ¶ [0073] discloses “When the desired refresh rate is higher than the threshold refresh rate, the timing controller 38 may perform temporal dithering on received image data because flickering should not the timing controller 38 may process received image data using any suitable dithering technique including temporal dithering and/or spatio-temporal dithering.”  It is abundantly clear from these disclosures that the dithering circuit is activated; otherwise, the dithering could not be performed.  
Secondly, Examiner points out the claim language recites “based on whether the dithering circuit is activated,” and not “when or if the dithering circuit is activated” as Applicant argues.  Third, even if Albrecht recited “when the dithering circuit is activated,” this would still be within the scope of obviousness to a person possessing ordinary skill in the art.

Allowable Subject Matter
Claims 5-10, 13-15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to dependent claim 5, none of the prior art found by the Examiner discloses the claimed aspects of:  wherein when the dithering circuit is activated, the frequency adjuster circuit is configured to determine whether a grayscale value of a pixel at which a difference of a luminance is visible to a user due to a dithering operation performed by the dithering circuit exists among grayscale values of the pixels. 

As to dependent claims 13 and 20, each of these dependent claims is allowable for similar reasoning given above for dependent claim 5.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Verbeure (US 2015/0339994 A1, Published November 26, 2015) is a made of record for its relevance to claims 1 and 16 by its disclosure of the following at ¶ [0042] and [0044]:
“[0042] When temporal dithering is enabled, the GPU 250 (i.e., the display controller 304) may select a value for the image stored in the frame buffer, determine the base value and a value of the truncated bits, and then select a dither pattern to apply to the base value based on the truncated bits.”
“[0044]…  In one embodiment, the GPU 250 may determine whether temporal dithering is enabled or disabled based on the value of the dynamic refresh rate for the current frame.”

 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
10/21/2021